Case 1:18-cv-02113-WTL-MJD Document 34 Filed 10/02/18 Page 1 of 16 PageID #: 293



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION


 ESZTER PRYOR, LOGAN KLINE,                 )
 MARISSA JOHNSON, and JANE                  )
 DOES 4-50, on behalf of themselves and all )
 Others similarly situated,                 )
                                            )
        Plaintiffs,                         )        Case No. 1:18-cv-2113-WTL-MJD
                                            )
 v.                                         )
                                            )
 USA DIVING, INC., and                      )
 WILL BOHONYI,                              )
                                            )
        Defendants.                         )


   NOTICE OF SUBMISSION OF EXHIBIT A TO DEFENDANT USA DIVING, INC.’S
    BRIEF IN SUPPORT OF ITS MOTION TO STRIKE CERTAIN IMMATERIAL
              ALLEGATIONS FROM THE AMENDED COMPLAINT

        Defendant USA Diving, Inc. respectfully submits Exhibit A to its Brief in Support of its

 Motion to Strike Certain Immaterial Allegations from the Amended Complaint inadvertently

 omitted from the filing on October 1, 2018 as an attachment to Dkt [33].

                                             Respectfully submitted,


                                             /s/ Kristopher N. Kazmierczak
                                             Bernard L. Pylitt, Atty. No. 5851-49
                                             Kristopher N. Kazmierczak, No. 19430-49
                                             KATZ KORIN CUNNINGHAM PC
                                             334 North Senate Avenue
                                             Indianapolis, Indiana 46204
                                             Telephone: 317-464-1100 Facsimile: 317-464-1111
                                             Email: bpylitt@kkclegal.com
                                                     kkaz@kkclegal.com

                                             Attorneys for USA Diving, Inc., Defendant
Case 1:18-cv-02113-WTL-MJD Document 34 Filed 10/02/18 Page 2 of 16 PageID #: 294



                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 2nd day of October, 2018, a copy of the foregoing was filed
 electronically. Notice of this filing will be sent to the following parties by operation of the Court’s
 ECF. Parties may access this filing through the Court’s system:

  Jessica A. Wegg                              Rex A. Sharp
  Jonathan Charles Little                      Larkin E. Walsh, Pro Hac Vice
  SAEED & LITTLE LLP                           Ryan C. Hudson, Pro Hac Vice
  jessica@sllawfirm.com                        Scott B. Goodger, Pro Hac                 Vice
  jon@sllawfirm.com                            REX A. SHARP, P.A.
                                               rsharp@midwest-law.com
  Bernard L. Pylitt                            lwalsh@midwest-law.com
  Kristopher N. Kazmierczak                    rhudson@midwest-law.com
  KATZ KORIN CUNNINGHAM PC                     sgoodger@midwest-law.com
  bpylitt@kkclegal.com
  kkaz@kkclegal.com




                                                /s/ Kristopher N. Kazmierczak
                                                Kristopher N. Kazmierczak




 KATZ KORIN CUNNINGHAM PC
 334 North Senate Avenue
 Indianapolis, Indiana 46204
 Telephone: 317-464-1100
 Facsimile: 317-464-1111
 Email: bpylitt@kkclegal.com
        kkaz@kkclegal.com




                                                   2
Case 1:18-cv-02113-WTL-MJD Document 34 Filed 10/02/18 Page 3 of 16 PageID #: 295



  EXHIBIT “A” TO DEFENDANT USA DIVING, INC.’S MOTION TO STRIKE

  Argument Heading
  For Basis to Strike

         A.       References to the USOC or its Dealings, or SafeSport Are Immaterial,
                  Irrelevant, and Impertinent to Provide Fair Notice of Plaintiffs’ Alleged
                  Claims as to USA Diving and Because the USOC and SafeSport Are Not
                  Parties to this Litigation

         B.       References to Congressional Acts or Testimony, Pre-Enactment and
                  Enactment of Laws, or Interpretations by Plaintiffs Thereto, Are Immaterial,
                  Irrelevant and Impertinent and Are Not Intended to Nor Do They Put USA
                  Diving on Fair Notice of Any Sort of Claim

         C.       References to Financial or Insurance Information is Immaterial, Irrelevant,
                  and Impertinent

         D.       Scandalous Remarks and Advocacy Should be Stricken

         E.       References and Footnotes to Inadmissible Commentary Should Be Stricken

         F.       Matter that is Unrelated to Plaintiffs or Occurring After-the-Fact Should be
                  Stricken as Impertinent



   Allegation                                Quote from Complaint                                   Basis to
Paragraph Page                                                                                       Strike
    4         1 The leaders of Team USA, including those who run the USOC and USA                    A, C,
                Diving, tolerate and often facilitate the sexual abuse of children by coaches and E (note 1)
                other adults.1

                   1 Will Hobson, Victims Say the USOC Deserves Blame for America’s Olympic Sex
                   Abuse       Problem,       WASH.         POST        (Feb.       23,      2018),
                   https://www.washingtonpost.com/sports/olympics/victims-say-the-usoc-deserves-
                   blame-for-americas-olympic-sex-abuse-problem/2018/02/23/b5afe70a-1270-11e8-
                   9065-e55346f6de81_story.html?noredirect=on&utm_term=.303109b367f2.
    5         1    With hundreds of millions of dollars on its balance sheet (all of it earned off    A, C
                   the backs and labor of Team USA’s athletes), the USOC and its NGBs
                   (including USA Diving) could have long ago stopped and helped prevent much
                   of this sexual misconduct, which has been rampant in USA Diving and other
                   sports for decades.
    6         2    Because of the USOC’s complete failure to regulate its NGBs or stop the            A, B
                   widespread sexual abuse of Team USA’s athletes, Congress stepped in and
                   enacted the Protecting Young Victims from Sexual Abuse and Safe Sport
                   Authorization Act of 2017 (“The 2017 Sports Abuse Act”).
Case 1:18-cv-02113-WTL-MJD Document 34 Filed 10/02/18 Page 4 of 16 PageID #: 296



   7        2   This legislation took effect in February 2018 and was passed in direct             B
                response to “allegations of sexual abuse made against personnel involved      E (note 2)
                with USA Gymnastics, USA Swimming, and USA Taekwondo and follows
                hearings [in 2017] before the Senate Judiciary Committee and the Senate
                Commerce Committee on athlete safety issues.”2
                 2
                   Senator Susan Collins, At Press Conference with Former Olympic
                 Gymnasts, Senator Collins Urges Colleagues to Support Legislation She
                 Introduced with Senator Feinstein to Protect Athletes from Sexual Abuse,
                 COLLINS.SENTATE.GOV                (Jan.            30,           2018),
                 https://www.collins.senate.gov/newsroom/press-conference-former-
                 olympic-gymnasts-senator- collins-urges-colleagues-support

   8        2   Architected by Senators Dianne Feinstein (D-Calif.) and Susan Collins (R-          B
                Maine), the 2017 Sports Abuse Act was introduced with the broad support of    E (note 3)
                “Republican and Democratic members from both the House and the Senate,
                and four former Olympic gymnasts.”3
                 3
                     Id.
    9       2   4 Testimony of Sen. Feinstein, 164 CONG. REC. S589-02, 2018 WL 636521 (Jan.      B
(footnote       30, 2018).                                                                  E (note 4)
    4)
   10       3   Senator Feinstein further condemned the USOC’s and the NGBs’                       B
                commercial obsession with “medals and money”—which are pursued                E (note 5)
                over the safety and wellbeing of America’s young athletes:
                         One of the common themes I heard from their stories was not
                         just the predatory behavior of the perpetrators, but also how
                         the USA Gymnastics institution failed to protect them. One of
                         the women told me how she heard USA Gymnastics officials
                         say at one point that it was their top priority to obtain “medals
                         and money” and that a “reputation of a coach” should not be
                         tarnished by an allegation raised by a victim.5
                 5
                  Testimony of Sen. Feinstein, 163 CONG. REC. S1634-01, 2017 WL 900895
                 (Mar. 7, 2017) (emphasis added).

   11       3   This Congressional action sought to remedy decades of flagrant and knowing           B
                sexual abuse at the highest levels of Team USA, across nearly all of the 47
                different Olympic sports.
   12       3   Since 1982, more than 290 coaches and officials associated with the USOC          A, B, D
                sports organizations have been publicly accused of sexual misconduct, E (notes 6,
                according to a Washington Post review of sport governing body banned lists,        7)
                news clips, and court records in several states. The figure spans participants in
                15 sports and amounts to an average of eight adults connected to an Olympic
                organization accused of sexual misconduct every year — or about an act of
                sexual abuse once every six weeks — for more than 36 years.6 And for every


                                               4
Case 1:18-cv-02113-WTL-MJD Document 34 Filed 10/02/18 Page 5 of 16 PageID #: 297



               one of these perpetrator coaches, there are an untold number of victims, left to
               suffer in the shadows.7


                6
                 Will Hobson & Steven Rich, Every Six Weeks for More than 36 Years:
                When Will Sex Abuse in Olympic Sports End?, WASH. POST (Nov. 17,
                2017), https://www.washingtonpost.com/sports/every-six-weeks-for-more-
                than-36-years-when-will- sex-abuse-in-olympic-sports-
                end/2017/11/17/286ae804-c88d-11e7-8321-
                481fd63f174d_story.html?utm_term=.24ca96bb8af3
                7
                 USA Gymnastics team doctor Larry Nassar’s known victims alone now
                total at least 265. See Leonard Greene & Jessica Schladebeck, Judge
                Says 265 Have Come Forward with Sexual Assault Allegations Against
                Larry Nasser, N.Y. DAILY NEWS (Jan. 31, 2018),
                http://www.nydailynews.com/news/national/judge-265-larry-nassar-
                victims-article-1.3790363

  20           When young athletes do report sexual abuse to adults and Team USA’s                D
               executives and officials, they are often met with obstruction, denials, and
               cover-ups by their coaches, by USA Diving, and by the clubs that are
               credentialed and regulated by USA Diving.
  23           The combined result is a feedback loop of sexual abuse, exploitation, and          D
               forced labor of America’s young athletes, all so that the officials leading the
               USOC and its NGBs can feed the U.S. Olympics machine, which runs on
               “medals and money.”
  24           Anything or anyone that gets in the way of this commercial quest for “medals       D
               and money” is silenced, obstructed, defamed, or intimidated into keeping quiet.
  25      5    This lawsuit focuses on USA Diving, but most of the other NGBs (for the 46       A, D
               other Olympic sports) are rife with the same systemic sexual abuse of young
               athletes.
  26      5    Fortunately, Congress created not only the USOC, but also a long list of federal   B
               statutes (including the 2017 Sports Abuse Act) with austere civil remedy
               provisions specifically crafted to punish and deter the very criminal conduct
               that was knowingly committed in this case.
  27      5    Through this lawsuit, Plaintiffs shine a light on the USOC, USA Diving, the        D
               Ohio State University Diving Club, and William Bohonyi. Plaintiffs, on behalf E (note 8)
               of themselves and the Class, declare that enough is enough, that no other female
               athletes should have to endure the “disgusting and unnecessary”8 exploitation,
               abuse, and forced labor they have experienced at the hands of the USA Diving
               rapists who stood at the apex—and served as the gatekeepers—of their
               competitive diving dreams.


                8
                 Quoting Michaela Moroney’s tweet from October 2017 under hashtag
                #MeToo. Tom Schad, Lawsuit Claims USA Gymnastics Paid to Quiet


                                              5
Case 1:18-cv-02113-WTL-MJD Document 34 Filed 10/02/18 Page 6 of 16 PageID #: 298



                Olympic Gold Medalist McKayla Maroney Maroney, USA TODAY
                (Dec. 20, 2017),
                https://www.usatoday.com/story/sports/olympics/2017/12/20/lawsuit-usa-
                gymnastics-paid-quiet- olympic-gold-medalist-mckayla-
                maroney/969843001/.
  36      7    Its website promotes the following companies as its “Partners”—which are             C
               likely its sponsors:
  43      8    Congress originally chartered the United States Olympic Association in 1950          A
               to organize and promote the United States’ participation in international
               Olympic competition. This spun into the United States Olympic Committee
               (the “USOC”) in 1964.
  44      8    In 1978, concerned with “the disorganization and the serious factional disputes      A
               that seemed to plague amateur sports in the United States,” Congress enacted
               the Ted Stevens Olympic and Amateur Sports Act (“the Sports Act”), P.L. 95–
               606 (now codified at 36 U.S.C. § 220501, et seq.), to codify the purpose and
               powers of the USOC, and to create national governing bodies (“NGBs”) for
               each Olympic sport.
  45      9    Thus, the Sports Act controls the USOC and all of its NGBs, who merely               A
               operate as extensions or agents of the USOC.10
                10
                   Title 36 U.S. Code, chapter 2205 organizes and defines the USOC as a
                “federally chartered corporation.” 36 U.S.C. §§ 220501(b)(6), 220502(a).
  46      9    As of 2018, there are 47 NGBs (one for each Olympic sport), ranging from             A
               USA Archery to USA Wrestling.
  47      9    Under the Sports Act, the USOC has a duty to protect the young athletes who          A
               seek to compete in Olympic sports in the United States. The USOC is
               responsible for the conduct of its NGBs and is required by statute to make
               sure Team USA’s athletes are kept safe from sexual predators. In fact, the
               USOC has publicly stated the same multiple times and has been forced to
               apologize for not upholding its promise and obligation to do so.
  48      9    The USOC is motivated by only two things: medals and money. Its sole goal            A
               is to win more sponsorships and more marketing deals so that its executives
               and Board Members can maintain their “country club” lifestyle, which includes
               lavish meals, first-class airfare, luxury hotels, bloated salaries and per diems,
               and the fame and fortune that come from being at the helm of Team USA. In
               reality, the USOC has decided to sacrifice the safety and welfare of its athletes
               for the trappings of fame and fortune that accrue to its executives.
  49      9    Sexual abuse allegations represent a threat to this steady stream of commercial      A
               success. For this reason, the USOC tries at every opportunity to suppress the
               public from recognizing that the USOC is a complete sham. Rather than taking
               seriously its admitted duty to protect Team USA’s athletes, its board members
               and executives are focused only on themselves and their personal fringe
               benefits.
  50      10   A review of the individual 990 forms of public nonprofits reveals that the          A, C
               USOC annually spends more on outside law firms—paying its politically
               connected law firms lavishly to defend it in lawsuits and lobby Congress to

                                               6
Case 1:18-cv-02113-WTL-MJD Document 34 Filed 10/02/18 Page 7 of 16 PageID #: 299



               stop any reforms that would jeopardize the fringe benefits of its 15 board
               members or the executives at the top who run the USOC—than it does on
               Safe Sport (the entity the USOC supposedly set up to keep athletes safe and
               investigate allegations of abuse).
  51      10   The stated purposes of the USOC include: to develop amateur athletic activity      A
               in the United States directly related to international amateur athletic
               competition;11 to exercise “exclusive jurisdiction” over “all matters”
               pertaining to U.S. participation in the Olympic and Pan-American Games;12
               to “obtain for the United States…the most competent amateur representation
               possible in each event” of the games;13 to provide “swift resolution of
               conflicts”; to “protect the opportunity of any amateur athlete, coach, trainer,
               manager, administrator, or official to participate in amateur athletic
               competition”;14 and, recently, “to promote a safe environment in sports that is
               free from abuse, including emotional, physical, and sexual abuse, of any
               amateur athlete.”15
               15
                 36 U.S.C. § 220503(15), added Feb. 14, 2018 by PL115-126, 132 Stat.
               318.
  52      10    In short, the USOC is responsible for the training, entering and funding          A
                of U.S. teams for the Olympic, Paralympic, Youth Olympic, Pan
                American and Para-Pan American Games, while serving as a steward of
                the Olympic Movement throughout the country. In other words, among
                the USOC’s powers are to “organize, finance, and control the
                representation of the United States in the competitions and events” of,
                the Olympic, Paralympic, and Pan-American Games (the “Games”).16

                16
                  36 U.S.C. § 220505(c)(3).
  53      11   The USOC accomplishes this by recognizing, for each of the various sports          A
               represented in the Games, one eligible amateur sports organization as an
               NGB for that sport, and the USOC provides substantial financial support to
               the NGBs.17
               17
                 36 U.S.C. §§ 220505(c)(4), (6).
  57      11   The USOC controls all aspects of every protected competition.                      A
  59      11   The USOC then enters the athletes and coaches in the protected competitions.       A
  60      11   The Sports Act gives the USOC the power to control all of the NGBs.                A
  62      11   The Sports Act gives the USOC the power to enforce compliance by the NGBs          A
               with all requirements of the Sports Act.
  63      12   Such power includes the power to put NGBs on probation, to replace the             A
               entire board of any NGB, or to de-certify an NGB.
  64      12   The Sports Act allows the USOC to force NGBs to adopt policies and                 A
               procedures to ensure the physical safety of athletes.
  65      12   For example, in 1999, the USOC required all NGBs to purchase insurance to         A, C
               specifically cover the sexual assaults of any minor.



                                               7
Case 1:18-cv-02113-WTL-MJD Document 34 Filed 10/02/18 Page 8 of 16 PageID #: 300



  66       12   If NGBs did not purchase sexual abuse insurance, their members would not be      A, C
                permitted to use the USOC training facilities in Chula Vista, California; Lake
                Placid, New York; Marquette, Michigan; or Colorado Springs, Colorado.
  67       12   In 2010 the USOC created a task force to make recommendations to address          A
                the issue of child sexual assault in USOC controlled sports.
  68       12   In September 2012 that task force presented its recommendation to the USOC        A
                Board of Directors.
  69       12   The USOC Board took no action on those recommendations for almost two             A
                years.
  70       12   Finally, the USOC adopted a Safe Sport Handbook in 2012, which set forth a        A
                minimum standards policy.
Footnote        19 U.S. House Comm. on Energy & Commerce, Memorandum re Hearing entitled E (note 19)
  19            “Examining the Olympic Community’s Ability to Protect Athlete’s from Sexual
                Abuse,”                     (May                    21,                2018),
                https://docs.house.gov/meetings/IF/IF02/20180523/108356/HHRG-115-IF02-
                20180523-SD002.pdf.
  75       13   By 2014 the USOC knew that sexual abuse of children was widespread in the         A
                U.S. Olympic Sports Movement.
  76       13   The USOC is fully aware of the pervasive amount of child rape in its member       A
                NGBs.
  77       13   The USOC is the final authority in U.S. Olympic Sport.                            A
  79       13   Although the USOC and the NGBs are restricted by statute from engaging           A, C
                in business for profit,20 and although USOC receives no permanent
                funding from the federal government, the Olympics—and the competitive
                amateur sports industry that feeds into it—is big business.
  81       14   Each Olympic athlete has a direct commercial relationship with the USOC,          A
                which imposes a list of “commercial terms”21 upon each athlete as a
                precondition for participating:




                                               8
Case 1:18-cv-02113-WTL-MJD Document 34 Filed 10/02/18 Page 9 of 16 PageID #: 301




                21
                  Commercial Terms, TEAMUSA.ORG,
                https://www.teamusa.org/Athlete-Resources/Athlete-
                Ombudsman/Commercial-Terms.

  83      15   Although this commercial relationship benefits both athletes and the USOC,         A
               the commercial benefits that flow to the USOC are massively larger.
  84      15   In 2016 alone, the USOC generated $339 million in unconsolidated revenue.23        A
                23 UNITED STATES OLYMPIC COMMITTEE 2016 ANNUAL REPORT
                41 (2016),
                http://2016annualreport.teamusa.org/USOC_32554_AR16.pdf. Funding
                sources include Broadcast rights ($169M); Marks rights ($194M);
                Licensing Royalties ($21M); Contributions ($98M) and Other ($112M).
  85      15   The USOC generates billions of dollars in licenses and sponsorships                A
               because it controls all aspects of and for the NGBs.
  86      15    The USOC provides financial support to USA Diving.                               A, C
  87      15    According to its 2016 tax returns, over $1,600,000 of USA Diving’s nearly        A, C

                $2,000,000 budget came from “grants.”
  88      15   The USOC is believed to be the largest source of these “grants.”                  A, C
  89      15   USA Diving is completely dependent on the USOC’s financial support.               A, C
  90      15   According to Team USA’s website, in May 2014, NBC Sports signed                   A, C
               a deal worth $7.75 billion to broadcast the Olympic games through             E (note 24)
               2032.24




                                             9
Case 1:18-cv-02113-WTL-MJD Document 34 Filed 10/02/18 Page 10 of 16 PageID #: 302



                24 Amy Rosewater, NBC, IOC Ink $7.75 Billion Deal for Games,
                TEAMUSA.ORG (MAY 7, 2014),
                https://www.teamusa.org/News/2014/May/07/NBC-IOC-Ink-775-Billion-
                Deal-For-Games.
   91     15   Larry Probst, the USOC Chairperson, described this as a “terrific deal” and      A, C
               NBC Sports Chairperson Mark Lazarus explained, “The Games are very            E (note 25)
               important pieces of real estate.”25
                25 Id.
   92     15   The corporate sponsorships of Team USA generate hundreds of                      A, C
               millions of dollars of additional revenue off the backs of the athletes       E (note 26)
               who wear Team USA uniforms.26

               26 Sponsors, TEAMUSA.ORG, https://www.teamusa.org/sponsors (last
               visited May 2, 2018).
   93     16   Without Team USA’s athletes competing, including divers, the USOC                  A
               would not earn any revenue, would not have any television deals with NBC,
               would not have any endorsements, and would not have any sponsors.
   94     16   The USOC itself states this on its website, noting that it “does not               A
               receive federal financial support” and that it “generat[es] revenue” by
               “licenses” to sponsors:




                                             10
Case 1:18-cv-02113-WTL-MJD Document 34 Filed 10/02/18 Page 11 of 16 PageID #: 303



   95     16-   Despite having hundreds of millions of dollars to spend on the safety and            A, C
          17    wellbeing of the athletes whose labor earned this money, the USOC and USA
                Diving (along with the other NGBs controlled by the USOC) decided over the
                last two decades to not pay for reasonable compliance or security measures to
                ensure that coaches or other executives were not sexually abusing, exploiting,
                or trafficking female athletes—even though they knew this abuse was
                occurring.
   96     17    The USOC did nothing from 2010-2015 to ensure that USA Diving was                     A
                complying with the Safe Sport program mandated by the USOC.
   97     17    The USOC identified the need for Safe Sport in 2010, but it did nothing to            A
                actually operate and enforce the terms of Safe Sport until several years later, as
                explained below. This delay allowed pedophile coaches to prey on Team
                USA’s vulnerable athletes for several years.
   98     17    The USOC’s U.S. Center for Safe Sport (“SafeSport”), an ostensibly                    A
                independent entity designed to investigate and report on sexual misconduct, is
                sponsored by NBC Sports, the National Basketball Association, and the
                Women’s National Basketball Association,28 which further shows that all
                aspects of Team USA and the USOC are commercial:

                28 Safesport, SAFESPORT.ORG, www.safesport.org.
   99     17    Despite the USOC’s knowledge of rampant sexual abuse in its ranks, including          A
                in USA Diving, it continues to leave SafeSport radically underfunded and
                unsupported.
  100     18    In 2018, the USOC vowed to “double its funding” of SafeSport—but without              A
                saying what the original amount being “doubled” even is:
                How much funding does the USOC dedicate to safe sport?
                Beginning in 2018, the USOC will effectively double its funding for the U.S.
                Center for SafeSport to enable the hiring of more investigators and staff,
                improve the timely resolution of cases, enhance ongoing communication for
                victims and their families, provide age-appropriate training on recognizing and
                helping to prevent abuse, and offer better and more accessible resources online.
                29

                29 Safe Sport, TEAMUSA.ORG, https://www.teamusa.org/About-the-
                USOC/Safe-Sport
  101     18    The USOC has admitted that it “has an important responsibility to create              A
                positive, safe and secure environments for American athletes.”30

                30 Safe Sport, TEAMUSA.ORG, https://www.teamusa.org/about-the-
                usoc/safe-sport
  102     18    The USOC has stated that its “top priority is to protect, support and empower         A
                every athlete in our community.”31

                31 Id.
  103     18    At the same time, the USOC has admitted: “We recognize that the system failed         A
                too many girls and women, and we have already taken many important steps -

                                                11
Case 1:18-cv-02113-WTL-MJD Document 34 Filed 10/02/18 Page 12 of 16 PageID #: 304



               including commissioning an independent investigation and demanding a
               complete leadership and culture change at USA Gymnastics.”32

               32 Id.
  104     18   Despite creating the Safe Sport Initiative in 2012, which it calls the “first-of-       A
               its-kind abuse prevention program,” it waited two years to even create the U.S.
               Center for Safe Sport:
               In June 2014, the USOC reaffirmed its commitment to advance the safety and
               well-being of American athletes by approving the creation of the U.S. Center
               for SafeSport – an independent entity designed to oversee education programs,
               and investigate and adjudicate sexual misconduct claims in sports that are
               managed by USOC-sanctioned NGBs. Participation in the entity – which
               launched in March 2017 – is a condition of continued membership in the
               USOC.33

               33 Id.
  105     19   The USOC waited an additional three years to open the Center for Safe Sport             A
               in 2017.
  106     19   As this lawsuit exposes, the USOC has done absolutely nothing to stop any of            A
               the ongoing sexual abuse of the USA Diving athletes.
  107     19   This is despicable given the actual knowledge that the USOC admits it had               A
               back in 2010:
               Why was the U.S. Center for SafeSport originally created?
               In 2010, the USOC determined that sexual and physical abuse warranted
               greater attention and convened a working group of internal and external experts
               to provide recommendations about how to improve the community's
               prevention and response efforts. As the recommendations were implemented,
               the USOC concluded that the U.S. Olympic and Paralympic movements would
               benefit from the creation of an independent entity dedicated to investigating
               and resolving all allegations of sexual abuse associated with any of the USOC's
               recognized NGBs.34

               34 Id.
  108     19   In its own words, the USOC has stated that it alone “is responsible for the training,   A
               entering and funding” of Team USA and all Olympic sports.35

               35  About the USOC, TEAMUSA.ORG, https://www.teamusa.org/About-the-
               USOC.
  109     19   In its own words,36 the USOC has stated:                                                A




  110     20   As this case demonstrates, the USOC has breached its duty to meet either of its         A
               two responsibilities.
                                                12
Case 1:18-cv-02113-WTL-MJD Document 34 Filed 10/02/18 Page 13 of 16 PageID #: 305



  111     20   In the wake of the Larry Nassar scandal, Scott Blackmun, then-CEO of the          A
               USOC, was forced to write an open letter on January 24, 2018, to the victims E (note 37)
               of sexual abuse caused by the USOC and the NGBs, and in doing so admitted:
               “We have said it in other contexts, but we have not been direct enough with
               you. We are … sorry that you weren’t afforded a safe opportunity to pursue
               your sports dreams. The Olympic family is among those that have failed
               you.”37

               37 Open Letters to Team USA Athletes Regarding Nasser Case,
               TEAMUSA.ORG, Jan. 24, 2018,
               https://www.teamusa.org/News/2018/January/24/Open-Letters-To-Team-
               USA-Athletes-Regarding-Nassar-Case
  112     20   In this January 24 letter, Mr. Blackmun also stated that the USOC must “Change      A
               the Corporate Structure of the NGB.”38                                         E (note 38)

               38 Id. (emphasis in original).
  113     20   At the same time they were sexually exploiting and trafficking the very athletes      A
               whose labor generated all of the revenue, the Olympic officers made sure to
               pay themselves exorbitant salaries.
  114     20   Scott Blackmun paid himself a salary of $1.25 million in 2013.                        A
  115     20   In 2016, there were 129 USOC employees who were paid more than $100,000.              A
  116     20   Scott Blackmun and other USOC employees received thousands of dollars in              A
               “per diem” for the numerous days he spent traveling domestically and
               internationally.
  117     20   In fact, the former CEO of USA Diving, Linda Paul, made $172,000 in salary            C
               and another $26,000 in other compensation in 2016.
  118     21   USA Diving’s “high performance director,” Scott Foley, made nearly $140,000           C
               in salary and $26,000 in other compensation in 2016.
  119     21   Both Foley and Paul received a “per diem” similar to Blackmun.                        C
  120     21   USOC and NGB employees travel domestically and internationally to do site             A
               visits and attend conferences and meetings to award upcoming championships
               to interested cities and nations.
  121     21   On these trips USOC and NGB employees are fawned over and wooed.                      A
  122     21   USOC and NGB officials do not want to jeopardize their lavish lifestyles.             A
  125     21   The USOC provides funding to each NGB.                                              A, C
  126     21   For example, the USOC distributed $55.9 million in grants to its NGBs in            A, C
               2016.39                                                                          E (note 39)

               39 UNITED STATES OLYMPIC COMMITTEE 2016 ANNUAL REPORT,
               supra note 25, at 27; see also Eddie Pells, With USOC in Turmoil, Athletes
               Testify About Sex-Abuse Cases, HOUSTON CHRON. (Apr. 18, 2018) (noting
               that the USOC, embroiled in sex abuse scandals, and with commercial partners
               hesitant to strike deals under the current climate, doubled its funding for the
               US Center for SafeSport, which opened in 2017, to $3.1 million in 2018).
  127     21   The USOC is the largest single source of funding for USA Diving.                    A, C


                                                13
Case 1:18-cv-02113-WTL-MJD Document 34 Filed 10/02/18 Page 14 of 16 PageID #: 306



  141       22   Since 1999 or before, the USOC has required USA Diving to carry specific              C
                 insurance for sexual abuse.
  142       22   Since 1999 or before, USA Diving has maintained liability insurance for the sexual    C
                 abuse of its members.
  143       22   USA Diving provides specific sexual molestation insurance to its clubs.               C
  144       23   USA Diving provides specific sexual molestation insurance coverage to the Ohio        C
                 State Diving Club.
  145       23   USA Diving provides specific sexual molestation insurance coverage to its             C
                 coaches.
  146       23   USA Diving provides or provided specific sexual molestation insurance coverage        C
                 to William Bohonyi.
  147       23   All Plaintiffs are among the intended beneficiaries of USA Diving sexual abuse        C
                 insurance.
  151       23   USA Diving had received numerous complaints about sexual abuse of minor               F
                 and young adult athletes prior to 2015.
  152       23   USA Diving has chosen not make these complaints public.                               F
  153       23   USA Diving has not reported any allegations of child sexual abuse committed           F
                 by its member coaches to law enforcement.
   155      24   41 USADA’s CEO Travis Tygert and Legal Affairs Director Onye Ikwuakor E (note 41)
(footnote        both litigated against children who were molested in USOC-controlled sports
   41)           while they worked for Holme Roberts & Owen (now Bryan Cave) in Colorado
                 Springs. Former USOC CEO Scott Blackmun was a partner at Bryan Cave.
  161       24   Part of each membership fee is used to purchase specific sexual abuse                 C
                 insurance.
  162       24   Each NGB is mandated to carry specific sexual abuse insurance coverage by             C
                 the USOC.
  193       27   Because the USOC did nothing to stop the sexual abuse and exploitation of             A
                 Team USA’s athletes for so many years, Congress finally intervened in 2017.
  194       27   The 2017 Sports Abuse Act was overwhelmingly popular and bipartisan.                  B
  195       28   It sailed through the House (406-3), was approved by the Senate unanimously,          B
                 was quickly signed by the President, and took effect in February 2018.
  196       28   At the time, Senator Nelson said: “It’s a stain on our country that many of our       B
                 own young Olympic athletes were sexually abused for years by the very adults
                 they entrusted to train them and keep them safe.”
  197       28   Senator Nelson continued: “No aspiring athlete deserves to have their dream           B
                 or moment of Olympic gold stolen from them by the actions of a sexual
                 predator. These heinous crimes and the culture that allowed them to go
                 undetected for so long must come to an immediate end.”
  198       28   Senator Donnelly said: “Amateur athletics governing bodies like USA                   B
                 Gymnastics have an obligation to athletes, parents, and the sport to ensure that E (note 43)
                 athletes are safe.”43

                 43 Senator Dianne Feinstein, Senate Passes Bill Requiring U.S. Amateur
                 Athletic Organizations to Report Sexual Abuse, FEINSTEIN.SENTATE.GOV
                 (Nov. 14, 2017), https://www.feinstein.senate.gov/public/index.cfm/press-
                 releases?ID=2BEC8C16-43E4-412A-8660-3E7EC73104F9.

                                               14
Case 1:18-cv-02113-WTL-MJD Document 34 Filed 10/02/18 Page 15 of 16 PageID #: 307



  199     28   In announcing the 2017 Sports Abuse Act, Senator Collins applauded the               B
               multitude of Olympic sex abuse victims who spoke out in the face of retaliation E (note 44)
               by Team USA, and she criticized the “corrupt system” that had allowed sexual
               abuse to fester in Team USA sports for decades.44

               44 Id.
  200     28   Senator Collins explained that the 2017 Act “reform[s] the law that allows          B
               victims to sue sex-crime perpetrators by extending the statute of limitations
               because it’s often difficult
               for children to recognize that they have had crimes committed against them
               until much later on into adulthood.”45

               45 Id.
  201     29   Senator Feinstein (co-author of the law) pointed out that the 2017 Sports Abuse     B
               Act “extends the statute of limitations so that victims can sue their abusers 10
               years after they become aware of their abuse. This is important because,
               tragically, survivors often do not fully become aware of their abuse until later
               in life.”46

               46 Id.
  202     29   As part of the 2017 Sports Abuse Act, Congress clarified that an Olympic            B
               “event” is more than just the moment of competition; Congress defined the
               term “event” such that it “includes travel, lodging, practice, competition, and
               health or medical treatment.”47

               47 34 U.S.C. § 20341(10).
  306     38   Up through the filing of this lawsuit, USA Diving has continued to do business     C, F
               with Nayked Apparel, which openly and notoriously employs Bohonyi as a
               promotional and marketing specialist.
  307     39   Nayked Apparel provided the meet t-shirts for the 2017 USA Diving Senior           C, F
               Nationals in Columbus, Ohio.
  308     39   Here’s a photograph showing Nayked’s sponsorship of USA Diving at a 2017           C, F
               US Diving Meet in Columbus, Ohio:




  309     39   USA Diving knows or is willfully blind to the fact that Bohonyi works for          C, F
               Nayked Apparel.

                                              15
Case 1:18-cv-02113-WTL-MJD Document 34 Filed 10/02/18 Page 16 of 16 PageID #: 308



  310     39   This commercial relationship between Nayked Apparel and USA Diving                C, D, F
               allows Bohonyi to thrive as a pedophile and provides him with “cover” that he
               is not banned from participating with USA Diving. As a result, he is seen to
               work directly with USA Diving through Nayked Apparel. Child athletes and
               their parents are confused or deceived by this commercial relationship.
  314     40   By 2017, USA Diving had actual knowledge that Will Bohonyi was still                F
               coaching minor female USA Diving athletes in Westerville, Ohio.
  315     40   In fact, William Bohonyi was still coaching USA Diving athletes through at          F
               least the winter of 2017- 2018.
  318     40   Bohonyi was easily able to disappear from Ohio State and then reappear              F
               without USA Diving or the USOC making sure that other athletes were
               protected from him.
  319     40   In fact, Bohonyi was openly and notoriously coaching diving at Westerville          F
               Community Center through at least the winter of 2017-18, as well as privately
               coaching members of USA Diving, including minor female members.
  322     41   USA Diving’s commercial interests are aligned with Bohonyi’s in other ways:        C, F
               Nayked Apparel provided the t-shirts for the 2017 USA Diving Senior
               Nationals in Columbus, Ohio.
  323     41   As of December 2017, Bohonyi was privately coaching a USA Diving and                F
               Ohio State club member and competitor of Estee Pryor, Esther Lawrence, in
               Ohio.
  325     41   Despite that protective order, USA Diving still allowed Bohonyi to freely roam      F
               around (and seek to prey upon) other young, female athletes.
  326     41   Likewise, USA Diving took no action to protect other female athletes from           F
               Bohonyi, even though they knew that Bohonyi was a serial sexual predator who
               had preyed on numerous female athletes, not just Estee.
  357     44   Prior to 2015 the USOC took no action to ensure that the NGBs under their           A
               control adopted and implemented the USOC mandated Safe Sport Program(s).
  360     44   This six-plus-month delay allowed Bohonyi to rape Estee countless times.           D, F
  361     44   In 2016, SafeSport reached out to Estee.                                            A
  362     44   Safe Sport wanted Estee to review power point slides about the Safe Sport           A
               Process.
  363     44   SafeSport wanted to use Estee’s case as a model for how SafeSport should            A
               handle
               complaints.
  364     44   In reality, SafeSport did nothing to help Estee and only wanted to use her as a     A
               tool for their public relations stunts.
  365     44   Estee asked SafeSport to investigate USA Diving’s ongoing relationship with         A
               Bohonyi.
  366     44   But SafeSport did nothing.                                                          A
  367     44   And USA Diving was not interested in discussing its ongoing relationship with      A, F
               Bohonyi or his employer, Nayked Apparel.
  368     44   Instead, SafeSport wanted to inquire about nonsensical details that had nothing     A
               to do with keeping Estee safe, like a game that Estee and her teammates
               engaged in called, ‘fuck one, kill one, marry one?’


                                             16
